Name: Commission Regulation (EC) No 1754/94 of 18 July 1994 amending Regulations (EEC) No 3477/92 and (EEC) No 3478/92 with regard to the fixing of certain time limits in respect of raw tobacco
 Type: Regulation
 Subject Matter: civil law;  production;  agricultural structures and production;  plant product
 Date Published: nan

 19. 7. 94 Official Journal of the European Communities No L 183/5 COMMISSION REGULATION (EC) No 1754/94 of 18 July 1994 amending Regulations (EEC) No 3477/92 and (EEC) No 3478/92 with regard to the fixing of certain time limits in respect of raw tobacco 'For the 1994 harvest, Member States may allow the quantities distributed by the processing establishments before 14 July to benefit from the premium'. Article 2 Regulation (EEC) No 3478/92 is amended as follows : 1 . The last sentence of Article 3 ( 1 ) is replaced by the following : 'For the 1994 harvest, Member States may allow contracts concluded on 4 July at the latest and, in the case of contracts concluded as a result of the allocation of additional quantities pursuant to Article 11 (3) of Commission Regulation (EEC) No 3477/92 (*), before 23 July, to benefit from the premium. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Articles 7 and 11 thereof, Whereas some Member States are faced with administra ­ tive difficulties in implementing the provisions of Commission Regulation (EEC) No 3478/92 of 1 December 1992 laying down detailed rules for the appli ­ cation of the premium system for raw tobacco (2), as last amended by Regulation (EC) No 479/94 (3) ; whereas, for the 1994 harvest, provision should therefore be made to introduce a facility whereby the Member States may allow cultivation contracts concluded and registered before a certain final date to benefit from the premium ; whereas this same facility must also be granted for the lodging and registering of cultivation declarations ; Whereas, as a result, Commission Regulation (EEC) No 3477/92 of 1 December 1992 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests (4), as last amended by Regula ­ tion (EC) No 8 13/94 0, should also be amended as regards the final date for the second issue of unused culti ­ vation certificates or production quota statements ; Whereas the measures in question must be applied as quickly as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, (*) See page 11 of this Official Journal . 2. The last sentence of Article 3 (2) is replaced by the following : 'For the 1994 harvest, Member States may allow contracts submitted for registration before 13 July, and in the case of contracts concluded as a result of the allocation of additional quantities pursuant to Article 1 1 (3) of Regulation (EEC) No 3477/92, before 30 July, to benefit from the premium.' 3. The third subparagraph of Article 5a ( 1 ) is replaced by the following : 'For the 1994 harvest, Member States may allow culti ­ vation declarations submitted to the competent authorities on 4 July at the latest and, in the case of cultivation declarations made as a result of the alloca ­ tion of additional quantities pursuant to Article 11 (3) of Regulation (EEC) No 3477/92, before 23 July, to benefit from the premium.' 4. The second subparagraph of Article 5a (4) is replaced by the following : 'For the 1994 harvest, Member States are authorized to extend the 1 May and 20 May time limits to 13 July and 30 July respectively.' HAS ADOPTED THIS REGULATION : Article 1 The following sentence is added to the end of Article 1 1 (3) of Regulation (EEC) No 3477/92 : (') OJ No L 215, 30. 7. 1992, p. 70. (2) OJ No L 351 , 2. 12 . 1992, p. 17. h) OJ No L 61 , 4. 3 . 1994, p. 4 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 351 , 2. 12. 1992, p. 11 . 0 OJ No L 94, 13 . 4. 1994, p. 6 . No L 183/6 Official Journal of the European Communities 19 . 7. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1994. For the Commission Rene STEICHEN Member of the Commission